Citation Nr: 0618626	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-36 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran is a retired Navy captain who served from July 
1954 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.




FINDINGS OF FACT

1.  The evidence does not show that an injury or disease 
relating to the veteran's right knee was incurred in service.

2.  The evidence does not show that the veteran's current 
right knee disability is proximately due to or the result of 
his service-connected left knee disability.


CONCLUSION OF LAW

Service connection for the veteran's right knee disability is 
not warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.

In the present case, notice was provided to the veteran in 
May 2002, prior to the initial AOJ decision.  Subsequent 
notice was sent to the veteran in April 2005.  These letters 
advised the veteran of all of the notice elements as stated 
above.  Although the initial notice letter provided to the 
veteran in May 2002 did not specifically contain the fourth 
element (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the April 2005 did notify 
the veteran of this element and provided him an opportunity 
to respond.  Thereafter, the veteran's claim was 
readjudicated in a January 2006 Supplemental Statement of the 
Case.  Furthermore, he also was told it was his 
responsibility to support the claims with appropriate 
evidence.  Indeed, the veteran submitted information leading 
to evidence to consider in connection with his claim.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 10 Vet. App. 473 
(2006), which placed an additional duty of notice upon VA.  
Under Dingess/Hartman v. Nicholson, VA must also provide 
notice on a claim for service connection that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded and what 
information and evidence is needed to establish each of these 
elements.  The veteran was provided notice of the type of 
information and evidence needed to substantiate his claim, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the case of any award.  Despite the inadequate notice 
provided on those elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a decision on 
the veteran's claim because the Board concludes, as discussed 
further below, that the preponderance of the evidence is 
against the claim.  Thus, any question as to the appropriate 
disability rating or effective date to be assigned is moot.  

Thus the Board finds that VA has satisfied its "duty to 
notify" the veteran and the purposes behind the notice 
requirements have been satisfied in that the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file from 1981 
through 1995.  The veteran indicated that his service medical 
records prior to 1981 were stolen along with his briefcase 
while he was in transit between commands, and are therefore 
unavailable.  Although the veteran requested that VA seek 
these earlier service medical records from archives, the 
Board finds that any further efforts to do so would be 
fruitless.  The RO requested and obtained the veteran's 
service medical records that were stored at the National 
Personnel Records Center (NPRC), which consisted only of the 
1981 to 1995 medical records.  The veteran clearly indicated 
that the pre-1981 records were stolen.  These earlier medical 
records would not have been archived at that time because the 
veteran was on active duty and service medical records are 
not archived at the NPRC until separation from service.  

With regard to post-service treatment, the veteran indicated 
that he has only had private medical care, which records have 
been either obtained by the RO directly from the veteran's 
private medical care provider or submitted by the veteran.  
The veteran was notified in the rating decision, Statement of 
the Case and Supplemental Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA examination in November 2003 on his claim.  In 
March 2005, the Board determined that the November 2003 
examination report was inadequate and remanded the veteran's 
claim for the opinions previously requested but not given in 
the November 2003 examination report.  By report dated in 
December 2005, the requested opinions were provided.  Thus no 
further assistance is necessary to provide a VA examination.
 
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.  

II.  Analysis

The veteran asserts that he injured his right knee on several 
occasions during active duty but is prevented from proving 
this as his service medical records for the time period at 
issue are unavailable.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2005). 

The veteran here has been diagnosed with osteoarthritis of 
the right knee and is status post total right knee 
replacement.  38 U.S.C.A. § 1112(a)(4) (West 2002) provides 
for such presumptive service connection when osteoarthritis 
manifests to a compensable degree of 10 percent within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005);  38 C.F.R. §§ 
3.307, 3.309(a) (2005).   

After review and consideration of all available evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a right knee 
disorder as directly related to service.  The evidence 
clearly shows that osteoarthritis with medial and lateral 
degenerative meniscal tears in the right knee were diagnosed 
in 2002, and that in January 2003, the veteran underwent 
total right knee replacement.  Thus the evidence clearly 
shows the veteran has a current right knee disability and he 
meets one of the requirements of service connection.

The next element of service connection is not met because the 
evidence fails to show that current right knee disability was 
incurred in service or is related to any injury or disease 
incurred in service (the left knee disorder).  

The veteran asserts that he has an "old" or "chronic" 
anterior cruciate ligament injury that probably occurred 
during the 1966 to 1978 time frame.  He also contends that he 
had multiple injuries to the right knee during service prior 
to 1981.  His service medical records, however, are not 
available for the period of his service prior to 1981 due to 
their theft along with the veteran's briefcase.  Even if it 
is conceded that he did sustain injuries as he describes, a 
review of the service medical records available since 1981 
fail to show any relevant complaints of right knee pain or 
report of prior injury to the right knee.  At all the 
physical examinations provided between 1981 and 1995 
(including his separation examination), the veteran failed to 
report any injury to or problem with his right knee, and no 
problem was found on physical examination.  

The Board acknowledges that the service medical records 
contain an Orthopedic Consult from June 1982, the report of 
which indicates the veteran had fairly symmetrical anterior 
drawer and medial collateral ligament laxity bilaterally.  
Given the lack of any other findings in service and no 
evidence of treatment until 20 years later, the Board finds 
that this single record alone does not support a finding that 
the veteran's current right knee disability is related to 
service.  There is nothing in the service medical records to 
show the cause of the veteran's anterior drawer and medial 
collateral ligament laxity in the right knee.  Furthermore, 
there is no indication, except for the veteran's own reported 
history, that he had any problems with the right knee.  It is 
significant there is no record of treatment or complaints 
relating to the right knee even though the veteran sought 
treatment for left knee pain in May 1982, and he reported the 
left knee problem at all of his physical examinations.  
Furthermore, the veteran did not report any right knee 
problem (and none was found) at his retirement examination in 
June 1995.

The only opinion in the record as to whether the veteran's 
current right knee disability is related to military service 
is in the VA examiner's December 2005 report.  The examiner 
was specifically requested to provide an opinion as to 
whether it is at least as likely as not that the veteran's 
underlying right knee disability had its onset during his 
years in service.  The examiner's opinion is that there is 
less than a 50 percent probability that the veteran's right 
knee condition had its onset during his service.  The record 
does not contain a contrary opinion.  The private medical 
treatment records from the veteran's treating physician do 
not posit an opinion as to the etiology of the veteran's 
current right knee disability.  Thus the only medical opinion 
regarding the etiology of the veteran's current right knee 
disability is against the veteran's claim.  

Finally, the veteran contends that the medical evidence shows 
that he has an "old" or "chronic" anterior cruciate 
ligament tear and that he had to have torn it in service 
because he has not injured it since.  Assuming this is true, 
the diagnosis relating to the right knee in 2002 was 
osteoarthritis and meniscal tears, which is what led to the 
total knee replacement in January 2003.  There is no medical 
evidence linking the osteoarthritis and meniscal tears in 
2002 to the absence of the anterior cruciate ligament.  
Presuming that the veteran had torn the anterior cruciate 
ligament in service, entitlement to service connection for 
the veteran's current right knee disability is not shown 
because the medical evidence fails to establish a link 
between the presumed in-service injury and the current 
disability.

Thus the Board finds that service connection for the 
veteran's right knee disability is not warranted on a direct 
basis.  Service connection on a presumptive basis is also not 
shown as the medical evidence fails to establish that the 
veteran had osteoarthritis of the right knee manifested to a 
degree of 10 percent within one year of his separation of 
service in July 1995.  

The veterans as the Board to consider an alternative theory 
of entitlement: that his right knee disability is the result 
of his long standing service-connected left knee disability.  
Specifically he contends that because of pain in the left 
knee, he favored that knee placing additional pressure and 
stress on the right knee, which resulted in the 
osteoarthritis and meniscal tears in the right knee.  Thus he 
asserts that service connected is warranted on a secondary 
basis.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Service-connection is established for arthritis of the left 
knee, which is now status post total left knee replacement.  
After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of secondary service connection for his current right knee 
disability.  As previously indicated, the service medical 
records do not contain any complaints of or treatment for a 
right knee disability (except for that single report in June 
1982).  The veteran has stated (and the records reflect) that 
he injured his left knee in 1958 while playing basketball and 
that he continued to have problems with it.  The last 
diagnosis shown in the service medical records is 
osteoarthritis of the left knee.  Significantly the veteran 
remained in service for 37 more years after that injury, but 
there is no record of complaints of or treatment for the 
veteran's right knee.  In May 1982, when the veteran had an 
exacerbation of his left knee condition, he failed to report 
any right knee pain.  Although the June 1982 Orthopedic 
Consult report indicates 


the veteran reported a long history of bilateral knee pain, 
there was no report of current right knee pain as a result of 
the veteran's left knee pain.  Thus nothing in the service 
medical records would lead to the conclusion that the 
veteran's current right knee disability is proximately due to 
or the result of his service-connected left knee disability.

Furthermore, nothing in the post-service treatment records 
indicates that the veteran's right knee disability is related 
to his left knee disability.  The veteran reported to his 
doctor of having right knee pain since the 1960s related to 
injuries in service (although he also referred no specific 
injury to the right knee).  Although a note from a February 
2002 visit with his private doctor indicates that they 
discussed both his right and left knee conditions as they 
related to his service, the doctor failed to record any 
opinion as to the etiology of the veteran's current right 
knee disability.  

An addendum opinion to the November 2003 report was 
requested, and the response was provided in December 2005.  
This examiner stated that the veteran's contention is 
speculative in nature, but gave the opinion that it is less 
than likely (less than 50 percent probability) that the 
veteran's right knee condition is secondary to his service-
connected left knee disability.  There is no contrary opinion 
of record.

The Board does not doubt the sincerity of the veteran's 
belief in this claimed causal connection.  However, as the 
veteran is not a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his 
current foot problems. It i is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

Thus the preponderance of the evidence fails to establish 
that the veteran's current right knee disability is 
proximately due to or the result of his service-connected 
left 


knee disability.  Thus service connection on a secondary 
basis is not warranted.  For the foregoing reasons, service 
connection for a right knee disability is not warranted, and 
the veteran's appeal is denied.


ORDER

Entitlement to service-connection for a right knee disability 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


